Citation Nr: 0018477	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic chondromalacia, left knee, with benign 
cystic lesion of the proximate tibia prior to October 1, 
1997, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to March 
1980.

In October 1992, the RO granted service connection for post 
traumatic chondromalacia of the left knee with benign cystic 
lesion in proximal tibia and rated it as 10 percent 
disabling, effective June 11, 1992.  Notice was mailed on 
October 16, 1992.  The RO received notice of disagreement 
(NOD) in November 1992, and issued to the veteran a statement 
of the case (SOC) in July 1993.  On a VA Form 21-4138 
received on October 14, 1993, (date of receipt on back of VA 
Form 21-4138), the veteran stated that he wished to expand 
the appeal he had pending for the percentage rating for the 
left knee disability.  He also wrote that he received an 
ambulatory device, which was new evidence for his degree of 
impairment.  Although a February 1994 deferred rating action 
and a February 1994 Report of Contact indicate that the 
veteran failed to perfect a timely appeal, as noted above, 
review of the record indicates that the veteran expressed 
that he wanted to continue to prosecute his claim.  Thus, the 
Board of Veterans' Appeals (Board) finds that the veteran 
properly developed the claim for appellate review.  The 
record then shows that in July 1995, the RO confirmed and 
continued the 10 percent evaluation, based on receipt of the 
October 1993 letter, and the veteran perfected another appeal 
for the matter.  In May 1999, the 10 percent evaluation was 
increased to 20 percent, effective October 1, 1997.  Given 
the procedural development presented in this case, the Board 
finds that the issues on appeal pertaining to this matter are 
as stated on the title page.  Fenderson v. West, 12 Vet. App. 
119 (1999); Shipwash v. Brown, 8 Vet. App. 218 (1995); AB v. 
Brown, 6 Vet. App. 35 (1993).

In November 1992 service connection for a low back disorder 
was denied.  Notification was mailed in January 1993.  The 
veteran disagreed with the determination in May 1993.  The 
claim was reconsidered in September 1993.  The veteran again 
disagreed with the denial in October 1993.  Thereafter, the 
matter was adjudicated on a finality basis in November 1993; 
it remained denied.  In February 1994 the RO issued to the 
veteran a relevant SOC.  In the SOC the issue was framed as 
service connection for low back pain and it appears as though 
the matter was adjudicated de novo, although the SOC 
contained laws and regulations pertinent to adjudication on 
both a finality and de novo basis.  A July 1994 Report of 
Contact acknowledged the foregoing.  It was then noted that 
the appeal had been closed for failure to respond; however, 
the veteran had until October 1, 1994, to return his VA Form 
9 if he wanted to pursue his appeal.  The veteran was 
apprised of the foregoing.  A VA Form 9 was received on 
October 21, 1994.  In August 1995, the RO told the veteran 
that new and material evidence was required to reopen his 
claim.  In response, that same month, the veteran replied 
that he had filed a timely substantive appeal and requested 
that the Board accept jurisdiction.  Additionally, in June 
2000 the veteran's representative raised the issue of the 
timeliness of the veteran's appeal.  Although the RO apprised 
the veteran of applicable laws and regulations in the October 
1995 SOC, it did not furnish the veteran with adequate 
reasons and bases about the adverse determination concerning 
timeliness of the substantive appeal.  Thus, additional 
development, which is addressed below, is warranted. 

In July 1995 the RO denied service connection for hearing 
loss, a claim of clear and unmistakable error, and service 
connection for possible other disorders claimed as secondary 
to the left knee disability.  The veteran perfected an appeal 
therefrom.  However, in accordance with 38 C.F.R. § 20.204(b) 
(1999), in August 1998 he withdrew the claims from appeal.  

In October 1993 the veteran indicated that he wanted to file 
a claim for annual clothing allowance.  It is unclear if any 
additional development was taken thereafter.  As such, the 
matter is referred to the RO for any action deemed 
appropriate.


REMAND

As previously noted, the veteran and his representative have 
protested the RO's determination that a substantive appeal 
for the issue of entitlement to service connection for a low 
back disorder was not timely filed.  Since the determination 
of whether a substantive appeal has been filed on time is an 
appealable issue and the veteran has not been adequately 
apprised of the RO's reasons and bases associated with the 
matter, additional development is warranted.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 1991); 38 C.F.R. §§ 19.29, 19.30, 
19.34, 20.101(c) (1999); see also Marsh v. West, 11 Vet. 
App. 468, 470-71 (1998).  Additionally, this issue is 
inextricably intertwined with the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.  
Thus, the adjudication of the issue on appeal may not be 
addressed at this time.

With respect to entitlement to an increased rating for the 
left knee disability, at the RO hearing conducted in August 
1998, the veteran's service representative requested that 
another VA examination be conducted in order to determine the 
true severity of the left knee disability.  The veteran's 
service representative stated that the last examination had 
been conducted in July 1994, and a current examination was 
needed to support the veteran's pending claim.  Id.

Upon review of the record, the Board notes that the last VA 
examination afforded the veteran was in October 1997.  
Nonetheless, the Board finds that the representative's 
statement implies a worsening of the veteran's left knee 
disability.  Further, the Board notes that more than two-and-
a-half years have passed since the veteran's last VA 
examination.  Where evidence indicates that there has been a 
material change in the veteran's disability or that the 
current rating may be incorrect, a reexamination is required.  
See 38 C.F.R. § 3.327(a) (1999); see also Caffrey v. Brown, 6 
Vet. App. 377 (1994).


Therefore, in light of the above, the claims are REMAND for 
the following actions:

1.  The RO should make a determination as 
to whether the veteran filed a timely 
substantive appeal for the November 1992 
denial of service connection for a low 
back disorder.  Thereafter, the veteran 
should be notified of the determination 
and afforded the appropriate time to 
respond.  Any action deemed necessary 
thereafter should be accomplished.

2.  Based upon the determination 
ascertained and the veteran's 
response(s), if any, the RO should then 
review and re-adjudicate the low back 
claim.  The RO should provide the veteran 
and his representative with a 
supplemental statement of the case, 
addressing applicable laws and 
regulations and the evidence considered 
and the reasons and bases for the 
determination.

3.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-December 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected left 
knee disability, should be obtained by 
the RO and incorporated into the claims 
file.

4.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
left knee disability.  All suggested 
studies should be performed, including x-
rays and range of motion testing, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
left knee.  All findings should be 
recorded in detail.  The examiner should 
comment as to whether the veteran's 
subjective complaints are supported by 
clinical findings.  The examiner should 
also comment on any associated functional 
impairment associated with the 
disability, including whether it causes 
weakened movement, excess fatigability, 
or incoordination, and if so, its effect 
on range of motion, and the ability of 
the veteran to perform average employment

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the attendant 
examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 20 percent for 
post traumatic chondromalacia, left knee, 
with benign cystic lesion of the 
proximate tibia, considering all 
pertinent law and regulation, in light of 
any additional treatment records received 
and the examination report and any 
conclusions expressed therein.

If the veteran's claim as to this issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


